DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
References cited but not considered were not considered because no publication date has been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13 and 16 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, there is no original disclosure directed to a water flow rate of “about 1400 gpm/square feet”. The only disclosure related to flow rate is in the Table in [0032], and it is limited to a rate of 1426 gpm/square feet.
Regarding claim 16, there is no original disclosure directed to a thickness of the mat of “about or less than about 360 mils”. The only disclosure related to flow rate is in the Table in [0032], and it is limited to a rate of 360 mils.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Raam 2015/0334980. As to claim 1, Van Raam discloses an animal mat 10 covering a surface of an animal stall (Fig. 7) comprising a composite textile of fabric 33, 38 [0030]-[0032] placed on a grid 10, wherein the animal mat is oriented such that the grid is adjacent the horse stall surface (Fig. 7). Since layers 33, 36, and 38 can be integral [0034] and layer 36 can be formed in situ on the mat 10, the textile layers will be effectively affixed to the mat or module 10. In any event, it would have been obvious to one of ordinary skill in the art to affix the top layers to the grid 10 in Van Raam to prevent movement of the top layers.
As to claim 2, the reference discloses this feature in [0010], [0038] and claim 7.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savary 2018/0288963. As to claim 1, Savary discloses an animal mat 30 covering a surface of an animal stall (see Abstract for example) comprising a composite textile of fabric 74 [0076] affixed to a grid 40 [0007], [0081] wherein the animal mat is oriented such that the grid is adjacent the horse stall surface. 
As to claim 2, the reference discloses this feature in [0074].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Raam 2015/0334980. Van Raam discloses an animal mat 10 covering a surface of an animal stall (Fig. 7) comprising a composite textile of fabric 33, 38 [0030]-[0032] placed on a grid 10, wherein the animal mat is oriented such that the grid is adjacent the horse stall surface (Fig. 7). Since layers 33, 36, and 38 can be integral [0034] and layer 36 can be formed in situ on the mat 10, the textile layers will be effectively . 
As to claim 3, the reference discloses the use of plastic to form its grid 10. It would have been obvious to one of ordinary skill in the art to use any well-known plastic such as polypropylene as the grid material in the reference depending on cost and structural requirements for a particular end use since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
As to claims 4 and 9, geotextiles as used in the reference are typically made from plastic materials that are inherently hydrophobic. In any event, it would have been obvious to one of ordinary skill in the art to use textile materials that are hydrophobic in the mat of Van Raam in view of the inherent exposure to liquids when said mat is used in an animal stall. 
As to claims 5-16, Van Raam discloses varying the flexibility, permeability, chemical and mechanical resistance of his mat to suit particular animals [0047]. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the weight, thickness, flexural rigidity, grab tensile and permeability of the mat in Van Raam to fall within the instantly claimed ranges depending on end use structural requirements. 

Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Savary 2018/0288963. As to claim 1, Savary discloses an animal mat 30 covering a surface of an animal stall (see Abstract for example) comprising a composite textile of fabric 74 [0076] affixed to a grid 40 [0007], [0081], wherein the animal mat is oriented such that the grid is adjacent the horse stall surface. However, Van Raam does not disclose the claimed materials or properties for his mat.
As to claim 3, the reference discloses the use of plastic to form its grid. It would have been obvious to one of ordinary skill in the art to use any well-known plastic such as polypropylene as the grid material in the reference depending on cost and structural requirements for a particular end use since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

As to claims 5-16, it would have been obvious to one of ordinary skill in the art to adjust the weight, thickness, flexural rigidity, grab tensile and permeability of the mat in Savary to fall within the instantly claimed ranges depending on end use structural requirements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783